Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 1 of 15 Page ID #:491



  1   MARLIN & SALTZMAN, LLP
      Stanley D. Saltzman, Esq. (SBN 90058)
  2   Tatiana G. Avakian, Esq. (SBN 298970)
  3
      29800 Agoura Road, Suite 210
      Agoura Hills, California 91301
  4   Telephone: (818) 991-8080
      Facsimile: (818) 991-8081
  5   ssaltzman@marlinsaltzman.com
      tavakian@marlinsaltzman.com
  6
      TOJARIEH LAW FIRM, PC
  7   Joseph Tojarieh, Esq. (SBN 265492)
  8   10250 Constellation Boulevard, Suite 100
      Los Angeles, California 90067
  9   Telephone: (310) 553-5533
      Facsimile: (310) 553-5536
 10   jft@tojariehlaw.com
 11   Attorneys for Plaintiff Bryant Patton, individually and on behalf of
      all others similarly situated
 12
      (Counsel Continued on Next Page)
 13

 14                       UNITED STATES DISTRICT COURT
 15                     CENTRAL DISTRICT OF CALIFORNIA
 16

 17   BRYANT PATTON, individually, and on           Case No.: 2:19-cv-08580-JFW-MAA
      behalf of all others similarly situated,
 18                                                 CLASS ACTION
 19                      Plaintiff,
                                                    [Assigned for all purposes to the Hon.
 20                                                 John F. Walter, Courtroom 7A]
      v.
 21                                                 JOINT STATEMENT RE: LOCAL
      MIDWEST CONSTRUCTION                          RULE 7-3 CONFERENCES
 22   SERVICES, INC. dba TRILLIUM
      CONSTRUCTION/DRIVERS, a                       Complaint Filed: August 14, 2019
 23                                                 Trial Date:      None Set
      California corporation; and DOES 1
 24   through 100, inclusive,
 25
                          Defendant.
 26

 27

 28


                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 2 of 15 Page ID #:492




  1   MEDINA MCKELVEY LLP
      Brandon R. McKelvey (SBN 217002)
  2   Allison S. Hyatt (SBN 217567)
      Timothy B. Nelson (SBN 235279)
  3   925 Highland Pointe Drive, Suite 300
      Roseville, California 95678
  4   Telephone: (916) 960-2211
      Facsimile: (916) 742-5488
  5   brandon@medinamckelvey.com
      allison@medinamckelvey.com
  6   tim@medinamckelvey.com
  7   Attorneys for Defendant Midwest Construction Services, Inc.
  8   dba Trillium Driver Solutions
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                         JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                -2-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 3 of 15 Page ID #:493




  1         Plaintiff BRYANT PATTON (“Plaintiff”), on behalf of himself and all
  2   others similarly situated, and Defendant MIDWEST CONSTRUCTION
  3   SERVICES, INC. dba TRILLIUM DRIVER SOLUTIONS (“Defendant”)
  4   (collectively referred to as “the Parties”), hereby submit this Joint Statement
  5   regarding their Local Rule 7-3 conferences pursuant to this Court’s Standing Order,
  6   Paragraph 5(b):
  7        I.     Background
  8        On August 14, 2019, Plaintiff, on behalf of himself and all others similarly
  9   situated, filed his Complaint against Defendant in the Los Angeles County Superior
 10   Court, Case No. 19STCV28353. (Dkt. #1-1). On October 4, 2019, Defendant
 11   removed the action to this Court. (Dkt. #1). Defendant’s Notice of Removal is
 12   based on the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(c),
 13   (d)(2), and contends that there is minimal diversity, there are over 100 potential
 14   class members, and the amount in controversy exceeds $5,000,000.00. Plaintiff
 15   disputes that this Court has subject matter jurisdiction and contends that Defendant
 16   has not satisfied, by a preponderance of the evidence, the $5,000,000.00 amount in
 17   controversy under CAFA.
 18        The parties attended mediation on May 27, 2020. The parties mediated the
 19   case with Francis “Tripper” Ortman, one of the top employment law mediators in
 20   California. Both sides participated in the mediation in good faith, and the parties
 21   exchanged extensive information and documents prior to mediation. Prior to
 22   mediation, Defendant’s counsel produced the most current information related to
 23   the total number of employees in the putative class, the total number of workweeks,
 24   and payroll information. In addition, Defendant produced a sample of time records
 25   along with a document production as requested by Plaintiff.
 26        II.    Local Rule 7-3 Conferences
 27         Counsel for the Parties have held multiple meet and confer conferences
 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                 -3-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 4 of 15 Page ID #:494




  1   regarding Plaintiff’s intended Motion to Remand, with the most recent telephonic
  2   meet and confer conference held on February 24, 2021. Below is a summary of
  3   each of the meet and confer discussions, in chronological order.
  4        On October 9, 2019, Plaintiff’s counsel notified Defendant’s counsel of their
  5   intent to file a Motion to Remand. Plaintiff’s counsel sent a meet and confer letter
  6   to defense counsel on October 11, 2019, which set forth Plaintiff’s reasons that
  7   Defendant did not satisfy the amount in controversy requirement under CAFA by
  8   a preponderance of the evidence. Plaintiff’s counsel also invited defense counsel to
  9   meet and confer by telephone (as counsels’ offices are in two different counties).
 10        Counsel met and conferred by telephone on October 17, 2019 and further, on
 11   October 30, 2019. The October 17, 2019 meet and confer call lasted for
 12   approximately thirty minutes, with the call starting at approximately 10:30 a.m.
 13   Tatiana Avakian of Marlin & Saltzman, LLP and Joseph Tojarieh of Tojarieh Law
 14   Firm, PC participated on behalf of Plaintiff. Lead counsel Brandon McKelvey and
 15   counsel Timothy Nelson of Medina McKelvey LLP participated on behalf of
 16   Defendant.
 17        During the meet and confer call, Plaintiff’s counsel raised the following
 18   points:
 19             • Defendant’s assumptions of the 100% violation rate and 25% violation
 20                rate to calculate the amount in controversy are purely speculative and
 21                not supported by “summary-judgment-type evidence.” Singer v. State
 22                Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997); Garcia v.
 23                Wal-Mart Stores, 207 F. Supp. 3d 1114, 1119 (C.D. Cal. 2016).
 24                Specifically, allegations in the Complaint that Defendant engaged in a
 25                “pattern and practice” of doing something does not support such
 26                violation rates, and does not mean that Defendant engaged in wage-
 27                and-hour violations during each and every shift within the class period.
 28

                           JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                  -4-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 5 of 15 Page ID #:495




  1              Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
  2              Plaintiff also discussed that with the (at that time) recent decision of
  3              Arias v. Residence Inn by Marriott, 936 F.3d 920 (9th Cir. 2019), the
  4              Ninth Circuit did not reach a conclusion with respect to whether the use
  5              of a 100% violation is reasonable. Rather, the Court merely found that
  6              a district court may not remand the case back to state court without first
  7              giving the defendant an opportunity to show by a preponderance of the
  8              evidence that the jurisdictional requirements are satisfied. Id., at 924.
  9           • Plaintiff’s counsel cited to several allegations in the Complaint where
 10              Plaintiff and the putative Class “were often not” permitted to take
 11              compliant meal and/or rest periods, and “on those occasions when”
 12              Plaintiff and the putative Class did not receive compliant meal and rest
 13              periods, they were not paid one hour of pay at their regular rate of
 14              compensation, pursuant to Labor Code § 226.7. Plaintiff explained that
 15              these allegations suggest that violations did not occur on a daily basis
 16              to support the 100% violation rate or 25% violation rate on which
 17              Defendant relied in making its calculations.
 18           • Plaintiff’s counsel also discussed that several cases in the Ninth Circuit,
 19              including this Court, have repeatedly rejected the use of a 100%
 20              violation rate when calculating the amount in controversy for CAFA
 21              even though the complaints included allegations of “pattern and
 22              practice” or that defendants maintained a “uniform administration of
 23              corporate policy.”
 24           • Further, Plaintiff’s counsel discussed that the declaration on which
 25              Defendant relied in support of its Notice of Removal inflated several
 26              figures. By example, Plaintiff’s counsel discussed that the declaration
 27              used the “number of recorded hours” that was reported in Defendant’s
 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                 -5-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 6 of 15 Page ID #:496




  1              Crystal Report Writer system to calculate the total number of workdays
  2              (which was then used to calculate damages), when it was unclear
  3              whether the “number of recorded hours” also included sick time,
  4              vacation time, and other types of leave. If so, then the total number of
  5              workdays calculated (and thus, the total damages) was not accurate. As
  6              another example, Plaintiff discussed that the calculation of payments
  7              under Labor Code § 226.7 as a result of employees not receiving
  8              compliant meal and rest periods was incorrect in that Defendant did not
  9              calculate damages based on eligible rest period shifts (i.e., shifts of 3.5
 10              hours or more) and eligible meal period shifts (i.e., shifts of 5 hours or
 11              more).
 12           • Plaintiff’s counsel also discussed that, without providing evidence,
 13              Defendant assumed that the average number of hours worked by the
 14              putative Class was eight hours per day. The declaration did not provide
 15              that this average was based on a review of the payroll and time records.
 16           • Further, Plaintiff’s counsel discussed that Defendant did not provide
 17              any evidence for calculating unpaid overtime and minimum wages at
 18              0.25 hours each per workday per putative class member.
 19           • Plaintiff’s counsel also discussed that Defendant did not provide any
 20              reasonable basis for calculating attorneys’ fees at 25% of the total
 21              amount in controversy, and emphasized that “ ‘[t]he defendant retains
 22              the burden, however, of proving the amount of future attorneys’ fees
 23              by a preponderance of the evidence.’ ” Arias, 936 F.3d at 927-28, citing
 24              to Fritsch v. Swift Transportation Co., 899 F.3d 785, 788 (9th Cir.
 25              2018). Further, Defendant improperly calculated attorneys’ fees on
 26              claims where attorneys’ fees are not recoverable, such as on Plaintiff’s
 27

 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                 -6-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 7 of 15 Page ID #:497




  1              meal and rest period claims, thereby further inflating the total amount
  2              in controversy.
  3        Defendant’s counsel responded with the following points:
  4           • Defendant’s counsel discussed that allegations of “uniform policies and
  5              practices,” as well as allegations of “pattern and practice of policies”
  6              support the use of 25% or 100% violation rates as reasonable
  7              assumptions. Defendant’s counsel also discussed that the Arias case
  8              supports Defendant making reasonable assumptions to calculate the
  9              amount in controversy.
 10           • With respect to information set forth in the declaration used to calculate
 11              the amount in controversy, Defendant’s counsel indicated that those
 12              issues can be remedied in a supplemental declaration. Defendant’s
 13              counsel’s understanding was that the numbers of recorded hours
 14              provided in the declaration did not include vacation, sick time, or other
 15              similar time off. Defendant’s counsel also stated that there were few
 16              circumstances where drivers were working shifts less than an eligible
 17              meal or rest period shift. Defendant’s counsel indicated that, because
 18              they were dealing with hard copy manual time sheets, it was not easy
 19              to obtain specific numbers regarding average work hours per shift.
 20           • Defendant’s counsel argued that Defendant had satisfied its burden for
 21              purposes of filing a notice of removal, and that summary judgment type
 22              evidence was not required to file a notice of removal, but Defendant
 23              was nonetheless willing to provide a supplemental declaration that
 24              would address the concerns that Plaintiff’s counsel had raised during
 25              the meet and confer process.
 26           The October 30, 2019 further meet and confer call lasted for
 27

 28

                         JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                -7-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 8 of 15 Page ID #:498




  1   approximately 15 minutes, with the call starting at approximately 1:00 p.m. Lead
  2   counsel Stanley Saltzman and counsel Tatiana G. Avakian of Marlin & Saltzman,
  3   LLP participated on behalf of Plaintiff. Lead counsel Brandon McKelvey and
  4   counsel Timothy Nelson of Medina McKelvey LLP participated on behalf of
  5   Defendant. The connection during this call was poor, which resulted in the call
  6   ending earlier than the prior meet and confer call. During the follow-up meet and
  7   confer call, defense counsel discussed that they were agreeable to providing a
  8   supplemental declaration, in support of Defendant’s Notice of Removal, in an effort
  9   to address some of the deficiencies that Plaintiff’s counsel pointed out, such as the
 10   lack of information regarding the number of shifts eligible for meal breaks, rest
 11   breaks, and overtime. Plaintiff’s counsel agreed to review the supplemental
 12   declaration, upon receipt, and to assess whether a motion to remand was still
 13   necessary.
 14        Thereafter, the Parties discussed scheduling private mediation and stipulated
 15   to staying this action, pending the Ninth Circuit’s decision in Intl Brotherhood of
 16   Teamsters, et al v. FMCSA, Case Number 18-73488; IBT, et al. v. FMCSA, Case
 17   Number 19-70323; Labor Commissioner State of CA v. FMCSA, Case Number 19-
 18   70329; Duy Ly, et al. v. FMCSA, Case Number 19-70413. (Dkt. #29). On December
 19   16, 2019, this Court stayed this action until 30 days after the Ninth Circuit’s
 20   decision. (Dkt. #30). The Ninth Circuit issued its decision on January 15, 2021 in
 21   International Brotherhood of Teamsters, Local 2785 v. Federal Motor Carrier
 22   Safety Administration, 986 F.3d 841 (9th Cir. 2021) (“Teamsters”). As such, the
 23   stay in this action was lifted on February 16, 2021 (the next court day following 30
 24   days).
 25        On January 22, 2021, Plaintiff’s counsel contacted defense counsel, to follow-
 26   up on the status of the supplemental declaration in support of Defendant’s Notice
 27   of Removal, and requested that the declaration be provided to Plaintiff’s counsel
 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                 -8-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 9 of 15 Page ID #:499




  1   by February 1, 2021. Defendant’s counsel provided the supplemental declaration
  2   on February 1, 2021.
  3        After taking the opportunity to review the supplemental declaration,
  4   Plaintiff’s counsel sent a further meet and confer letter to defense counsel on
  5   February 17, 2021, the contents of which were discussed during the Parties’ further
  6   telephonic meet and confer conference, held on February 24, 2021.
  7         The February 24, 2021 further meet and confer call lasted for
  8   approximately 30 minutes, with the call starting at approximately 4:00 p.m. Lead
  9   counsel Stanley Saltzman and counsels Tatiana G. Avakian and Marissa A.
 10   Mayhood of Marlin & Saltzman, LLP participated on behalf of Plaintiff. Lead
 11   counsel Brandon McKelvey and counsel Timothy Nelson of Medina McKelvey
 12   LLP participated on behalf of Defendant.
 13         During the February 24, 2021 call, Plaintiff’s counsel made the following
 14   points:
 15             • The supplemental declaration created new concerns, in that it relied on
 16                a “sample” size of only 100 timesheets for the putative class members,
 17                in order to calculate the estimated amount-in-controversy for purposes
 18                of CAFA. Plaintiff’s counsel explained that the “sample” size was
 19                unreliable, because: the supplemental declaration did not disclose what
 20                qualifications, if any, the declarant or others who selected the 100
 21                timesheets had in selecting a sample size; the total number of putative
 22                class members involved in the “sample”; the years in the class period
 23                to which the “sample” pertained; the number of Defendant’s clients that
 24                fell within the “sample,” where the putative class members were
 25                assigned; or a discussion about the confidence level and margin of
 26                error. As a result, Defendant had not presented “competent proof,” as
 27                it is required to do in order to satisfy its burden by a preponderance of
 28

                           JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                  -9-
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 10 of 15 Page ID #:500




  1              the evidence. “When a factual attack is mounted, the responding party
  2              ‘must support her jurisdictional allegations with ‘competent proof’ ...
  3              under the same evidentiary standard that governs in the summary
  4              judgment context.’ ” Salter v. Quality Carriers, Inc., 974 F.3d 959, 964
  5              (9th Cir. 2020) (citing Leite v. Crane Co., 749 F.3d 1117, 1121 (9th
  6              Cir. 2014); underline added); see also Harris v. KMI Industrial, Inc.,
  7              980 F. 3d 694, 700 (9th Cir. 2020) (“[a] factual attack … need only
  8              challenge the truth of the defendant’s jurisdictional allegations by
  9              making a reasoned argument as to why any assumptions on which they
 10              are based are not supported by evidence; emphasis added.)
 11           • Plaintiff’s counsel further explained that Defendant still had not
 12              presented any evidence, supported on reasonable grounds, regarding
 13              calculating the claims at a 100% violation rate. In fact, and Plaintiff’s
 14              counsel pointed out, the most recent information in the supplemental
 15              declaration pointed out that only 60.5% of the shifts (based on the 100
 16              timesheets reviewed) were eligible for overtime, yet Defendant
 17              calculated unpaid overtime wages at a 100% violation rate.
 18           • Plaintiff’s counsel further discussed that, even under Defendant’s
 19              alternate theory of a 25% violation rate for calculating the damages,
 20              with the new numbers provided for the number of workdays and the
 21              number of timesheets, the amount-in-controversy was less than
 22              $5,000,000.
 23         In response, Defense counsel raised the following arguments:
 24           • The 100 timesheets consisted of 25 timesheets for each of the following
 25              years: 2016, 2017, 2018, and 2019. It also consisted of timesheets for
 26              83 employees. However, defense counsel did not know how many of
 27              Defendant’s clients, to which the putative class members were assigned
 28

                         JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                - 10 -
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 11 of 15 Page ID #:501




  1              to work, were represented in the 100 timesheets, and Defendant’s
  2              counsel agreed to provide that number. Defense counsel provided a
  3              sample of 100 time sheets in informal discovery, and relied on a sample
  4              of 100 time sheets when calculating the amount in controversy, because
  5              Defendant used hard copy time sheets for its drivers during the putative
  6              class period, and there is no electronic data showing the punch times
  7              for each driver for each shift. These hard copy time sheets are in
  8              storage and Defendant must manually review them to gather any sort
  9              of sample. It is very difficult for Defendant to assemble and analyze
 10              these time sheets, especially during the limited time frame that
 11              Defendant had to prepare its notice of removal.
 12           • Defense counsel also discussed that the change in the number of wage
 13              statements, as reflected in the supplemental declaration, was due to a
 14              calculation error. The reduction to the number of workdays was due to
 15              an increase in the average number of hours worked per day based upon
 16              a review of the sample of 100 time sheets described in the supplemental
 17              declaration.
 18           • Defense counsel discussed that although it included the calculations for
 19              the amount in controversy assuming a 100% violation rate in its notice
 20              of removal, that it did not intend to rely on a 100% violation rate in
 21              opposing a motion to remand. Defense counsel explained that even
 22              using a lower 25% violation rate, meaning 25% of the shifts at issue
 23              had the violations that Plaintiff assumes, the amount in controversy
 24              requirement was still satisfied. Defense counsel explained that it
 25              provided a range of violation rates from 25% to 100%, and even using
 26              the lower 25% violation rate, the amount in controversy was still
 27              satisfied here.
 28

                         JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                - 11 -
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 12 of 15 Page ID #:502




  1           • Defense counsel further discussed that, even if the violation rate of 25%
  2              was used, the waiting time penalties calculations in the notice of
  3              removal would still apply to 100% of the former employees and 100%
  4              of the wage statements in the applicable period because the 25%
  5              violation rate applies to the number of shifts, not the number of
  6              employees. In other words, even if the violation rate for unpaid wages
  7              and noncompliant meal and rest breaks was 25% of shifts, this would
  8              mean that all former employees could be entitled to waiting time
  9              penalties and all wage statements could be inaccurate. As a result,
 10              under this alternate theory, even with the change in the number of wage
 11              statements and number of workdays, defense counsel stated that
 12              Defendant would more than satisfy the amount-in-controversy
 13              requirement of $5,000,000.00..
 14           • Defense counsel also conceded that Defendant would not rely on the
 15              initial number of workdays and number of timesheets that were used to
 16              calculate the amount-in-controversy for its Notice of Removal.
 17           • With respect to the 100% violation rate, defense counsel stated that,
 18              while the allegations in Plaintiff’s complaint generally were pled in a
 19              way to avoid some language that courts have found to support a 100%
 20              violation rate, Defendant would not need to show a 100% violation rate
 21              in order to satisfy the amount-in-controversy. As explained above,
 22              Defense counsel explained that even assuming a 25% violation rate, the
 23              amount in controversy is still met here.
 24         Counsel for the Parties made a few additional points:
 25           • Plaintiff’s counsel stated that, even with the additional information
 26              provided regarding the “sample” of timesheets, the “sample” size was
 27              not reasonable or reliable, in that it appeared to be only for about 8%
 28

                         JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                - 12 -
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 13 of 15 Page ID #:503




  1               of the putative class members. Defense counsel asked whether
  2               increasing the number of timesheets would resolve this concern.
  3               Plaintiff’s counsel responded that, given the other concerns with
  4               respect to whether the violation rates being used were reasonable, and
  5               supported by competent evidence, it did not appear that a larger sample
  6               size would alleviate Plaintiff’s concerns.
  7           • Defense counsel also stated that they could provide a breakdown of the
  8               updated calculations regarding the amount in controversy based on the
  9               revised numbers for workdays and wage statements in the
 10               supplemental declaration, to show that the amount-in-controversy still
 11               exceeded $5,000,000.00, even using a 25% violation rate. Plaintiff’s
 12               counsel responded that Defendant would still need to show evidence in
 13               support of the violation rates used, in order to meet its burden. And, as
 14               Plaintiff’s counsel pointed out earlier in the meet and confer call, even
 15               under a 25% violation rate, Defendant would not satisfy the $5,000,000
 16               amount-in-controversy, with the revised numbers.
 17        III.   Unresolved Issues
 18        The Parties were unable to resolve the issues raised by Plaintiff. Accordingly,
 19   the issue of whether Defendant has satisfied the amount in controversy for CAFA
 20   by a preponderance of evidence remains unresolved.
 21

 22

 23
      Dated: March 1, 2021                   MARLIN & SALTZMAN, LLP
 24                                          TOJARIEH LAW FIRM, PC
 25
                                             By:   /s/ Tatiana G. Avakian
 26                                                Stanley D. Saltzman, Esq.
                                                   Tatiana G. Avakian, Esq.
 27
                                                   Attorneys for Plaintiff and the Class
 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                 - 13 -
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 14 of 15 Page ID #:504




  1
      Dated: March 1, 2021                    MEDINA MCKELVEY LLP
  2

  3
                                              By:      /s/ Timothy B. Nelson
  4                                                    Brandon R. McKelvey, Esq.
  5
                                                       Allison S. Hyatt, Esq.
                                                       Timothy B. Nelson, Esq.
  6                                                    Attorneys for Defendant MIDWEST
  7
                                                       CONSTRUCTION SERVICES, INC.
                                                       dba TRILLIUM DRIVER
  8                                                    SOLUTIONS
  9

 10

 11

 12

 13
                              SIGNATURE CERTIFICATION
 14
            Pursuant to Local Rule 5-4.3.4, I, Tatiana G. Avakian, hereby attest that all
 15
      other signatories to this Joint Statement, and on whose behalf it is submitted, concur
 16
      in its content and have authorized its filing.
 17

 18
      Dated: March 1, 2021                    MARLIN & SALTZMAN, LLP
 19                                           TOJARIEH LAW FIRM, PC
 20

 21                                           By:      /s/ Tatiana G. Avakian
 22                                                    Stanley D. Saltzman, Esq.
                                                       Tatiana G. Avakian, Esq.
 23                                                    Attorneys for Plaintiff and the Class
 24

 25

 26

 27

 28

                           JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                  - 14 -
Case 2:19-cv-08580-JFW-MAA Document 33 Filed 03/01/21 Page 15 of 15 Page ID #:505




  1
                              CERTIFICATE OF SERVICE
  2
           I, Tatiana G. Avakian, an attorney, certify that I caused the foregoing
  3
      document to be served on all counsel of record in this action via the Court’s
  4
      CM/ECF system on March 1, 2021.
  5

  6

  7                                         By:   /s/ Tatiana G. Avakian
  8
                                                 Tatiana G. Avakian, Esq.
                                            Attorney for Plaintiff and the putative Class
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                          JOINT STATEMENT RE: LOCAL RULE 7-3 CONFERENCES
                                                 - 15 -
